Citation Nr: 1752072	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  10-13 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a psychiatric disorder, to include major depressive disorder (MDD), MDD with psychotic features, anxiety, cyclothymia, delusional disorder, unspecified personality disorder, bipolar disorder and schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The Veteran served on active duty from December 2001 to June 2003.  He had a period of active duty for training (ACDUTRA) from August 1998 to February 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing.  A transcript of the hearing is of record.  

In March 2013 and April 2017, the Board remanded the case for further development.  

As noted in the prior April 2017 remand, a June 2015 rating decision denied service connection for posttraumatic stress disorder (PTSD), and while the Veteran did not specifically appeal the decision, his appealed claim of entitlement to service connection for a psychiatric disability encompasses consideration of PTSD and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board finds that those claimed diagnoses are part of the appeal currently before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is obligated to provide an examination and/or opinion where the record contains evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further development on the issue on appeal is warranted, as the AOJ has not substantially complied with the directives of the prior March 2013 and April 2017 remands and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that AOJ compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

The March 2013 remand indicated that the Board found the Veteran's testimony and the written statements of two service members that served with him credible to establish the fact that he was subjected to verbal abuse in service and received in-service mental health treatment.  Indeed, a January 2003 service medical history report shows the Veteran reported that he occasionally felt depressed, although he denied feeling so at that time.  A March 2003 service medical history report shows the Veteran had a history of having received counseling for personal problems.  The remand further found the Veteran competent to report feeling depressed in service and since.  The issue was remanded to afford the Veteran a VA examination to determine whether he had a psychiatric disorder that arose during service or was otherwise related to his service.  

An April 2015 VA examination report notes the Veteran's history of in-service treatment for a mental health problem in 2002 and that he was told that he probably had severe depression.  He further reported that he was treated by a private physician in 2004 who prescribed antidepressants.  The examiner noted he was hospitalized in 2014 at a VA facility for diagnosed MDD, alcohol use disorder and bipolar disorder.  The examining psychologist found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  She further found that she was unable to make any other diagnosis because the Veteran's self-reported symptoms during psychiatric testing showed a clear pattern of "item over-endorsement" that made the results invalid.  

After reviewing the Veteran's claims file, including the April 2015 VA examination report, another VA psychologist, in a January 2016 addendum, noted that the April 2015 examiner was unable to make a psychiatric diagnosis because of the invalid psychiatric test results.  She further opined that a psychiatric diagnosis could not be made because the Veteran's psychiatric symptoms and what they were attributed to had changed over time.  She incorrectly stated that the Veteran did not report psychiatric symptoms in service.  The examiner found that there was no evidence that the Veteran chronically experienced psychiatric symptoms since service.  

In response to the April 2017 remand's request for clarification, the VA psychologist who provided the earlier January 2016 opinion, in a June 2017 addendum, stated that there was no evidence that the Veteran chronically experienced any psychiatric complaint, symptom or diagnosis from the time of his discharge until 2007, when she opined he first endorsed symptoms.  In providing this opinion, she did not address 2007 VA treatment records noting he had been treated for depression in service and that he had previously been prescribed antidepressants after his discharge.  The psychologist further opined that the Veteran was not a credible historian and that earlier psychiatric testing indicated that he tended to over-endorse symptoms or "report symptoms he may not actually have."  She stated that her opinion was based on evidence that the Veteran changed his attributions of his symptoms over time and did not chronically report symptoms from the time of his discharge until 2007.  

The June 2017 VA opinion appears to be based on a lack of objective clinical evidence of treatment for depression or psychiatric complaints from immediately after service until 2007 and dismissed the Veteran's statements that he sought treatment for mental health issues in service and since as not credible because he also identified subsequent circumstances as accentuating his depression.  This evidence the Board had previously found credible.  Moreover, the Veteran also testified at the October 2012 hearing that he received private treatment for depression in late 2004 in Louisiana and was prescribed Prozac.  He further testified that he was unable to locate the physicians who treated him because he relocated from the New Orleans area as a result of Hurricane Katrina and was unable to locate the mental health providers.  A September 2008 VA treatment record also notes that the Veteran was prescribed antidepressants in 2004, and that his depression was accentuated by subsequent and recent occurrences.  This evidence was not adequately addressed in the January 2016 opinion or the June 2017 addendum.  

A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history, even if recorded in the course of the examination.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The January 2016 opinion and June 2017 addendum are based on inaccurate facts and do not address the Veteran's credible history of depression since service.  The psychologist found the Veteran's assertions that he had experienced depression since service not to be credible because he identified other subsequent sources for his depression and did not address contemporaneous VA treatment records that described these events as accentuating his depression.  Thus, another examination and opinion by an examiner who has not previously examined the Veteran should be obtained on remand.  

Although both the April 2015 VA examiner and the VA psychologist who provided the January 2016 and May 2017 opinions were unable to diagnose a current psychiatric disorder, VA treatment records during the course of his appeal clearly show the Veteran has been receiving ongoing inpatient and outpatient treatment for diagnosed MDD, MDD with psychotic features, anxiety, cyclothymia, delusional disorder, bipolar disorder, unspecified personality disorder and organic schizophrenia vs. Paxil-induced vs. other substance-induced psychosis.  Service connection may be awarded for a disability if the claimant had the disability at the time the claim was filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Finally, while the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claims file.  See 38 U.S.C. § 5103A(b).  



Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

2.  Obtain any updated VA treatment records from December 2016 to the present.  

3.  After associating the above records, if any, with the electronic claims file, afford the Veteran a VA psychiatric examination by an appropriate medical professional other than the VA psychologist who conducted the April 2015 examination or the VA psychologist who provided opinions in January 2016 and June 2017, to determine the current nature and etiology of any psychiatric disorder, to include diagnosed MDD, MDD with psychosis, delusional disorder, anxiety, cyclothymia, schizophrenia, unspecified personality disorder or bipolar disorder, found to be present.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

Based on review of all the evidence of record, and the Veteran's elicited history, the examiner is to state:

a.) Does the Veteran have a current psychiatric diagnosis?

b.) Is it at least as likely as not (50 percent or better probability) that any currently or previously diagnosed psychiatric disorder (to include diagnosed MDD, MDD with psychosis, delusional disorder, anxiety, cyclothymia, schizophrenia, unspecified personality disorder or bipolar disorder) had its onset in service or is otherwise related to his active service, or any incident therein?
A complete rationale for all opinions must be provided that addresses the Veteran's history of depression since service and treatment in 2004, as well as VA treatment records noting the Veteran's earlier use of antidepressants and of subsequent occurrences that accentuated his depression.  

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  After completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




